The appellants were indicted, tried and convicted for trespass after warning.
Upon this appeal there were two questions presented. The court holds that an indictment which avers that the defendant ‘ ‘without legal cause or good excuse did enter upon the premises of” certain named persons, after having been warned, &c., sufficiently describes the premises alleged to have been trespassed upon.— Watson v. State, 63 Ala. 19 ; Owen v. State, 74 Ala. 401. It is further held, that the original papers in the unlawful detainer suit in which the premises alleged to have been trespassed upon were involved, together with a certified transcript of the docket of the justice of the peace in said cause then pending in the circuit court from an appeal from a judgment rendered by the justice of the peace, was not admissible in evidence. The judgment of the justice of the peace was, by the appeal, super*694seded. The proceedings and judgment before the justice of the peace in the action of unlawful detainer was res inter alios acta, and foreign to the cause pending. Tinney v. State, 111 Ala. 74. The judgment of conviction is affirmed.
Opinion by
Brickell, C. J.